UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7624


BENJAMIN ANTHONY JOYNER,

                Plaintiff – Appellant,

          v.

JON OZMINT; WILLIE L. EAGLETON; ANNIE SELLERS; DENNIS R.
PATTERSON,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    David C. Norton, Chief District
Judge. (3:09-cv-02524-DCN)


Submitted:   March 31, 2011                 Decided:   April 28, 2011


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin Anthony Joyner, Appellant Pro Se.      Walker Heinitsh
Willcox, WILLCOX BUYCK & WILLIAMS, PA, Florence, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Benjamin Anthony Joyner appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                             We

have     reviewed    the      record   and     find     no      reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.          Joyner   v.    Ozmint,       No.     3:09-cv-02524-DCN          (D.S.C.

Sept. 22, 2010; Sept. 23, 2010; Nov. 3, 2010).                       We deny Joyner’s

motions to appoint counsel and for transcripts at government

expense.     We dispense with oral argument because the facts and

legal    contentions     are    adequately         presented    in     the    materials

before    the    court   and   argument      would     not     aid    the    decisional

process.

                                                                               AFFIRMED




                                         2